PER CURIAM.
John B. Kimble appeals the district court’s orders dismissing his petition for injunctive relief for lack of diversity juris*205diction and denying his motion filed under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Kimble v. Midfirst Bank, No. CA-02-3869-PJM (D. Md. Nov. 27, 2002; filed Dec. 20, 2002, & entered Dec. 23, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.